Opinion filed July 31, 2014




                                               In The


            Eleventh Court of Appeals
                                           __________
                                    No. 11-14-00196-CR
                                        __________

                            IN RE JERRY D. HARRISON


                              Original Mandamus Proceeding


                         MEMORANDUM OPINION
        Appearing pro se, Relator, Jerry D. Harrison, a prison inmate, has filed a
petition for writ of mandamus. In his petition, Relator complains that the district
judge of the 29th District Court of Palo Pinto County has not conducted a hearing
on his “writ of error coram nobis.” 1 Relator contends that he is attempting to
“correct a defect in [his] initial habeas corpus proceeding” by seeking a "writ of
error coram nobis" from the trial court. Finding we lack jurisdiction, we dismiss
the petition.
        The substance of the relief relator seeks by mandamus is essentially a

        1
         The purpose of a “writ of error coram nobis” is to bring before the court rendering the judgment
matters of fact which, if known at the time the judgment was rendered, would have prevented its
rendition. Ex parte McKenzie, 29 S.W.2d 771, 772 (Tex. Crim. App. 1930). This common law writ is
not recognized in this state. See Ex parte Massey, 249 S.W.2d 599, 601 (Tex. Crim. App. 1952).
request for postconviction habeas corpus relief because he is seeking an order from
this court in support of his attempt to reopen his original postconviction habeas
corpus proceeding. The habeas corpus procedure set out in Article 11.07 of the
Code of Criminal Procedure provides the exclusive remedy for felony post-
conviction relief in state court. See TEX. CODE CRIM. PRO. ANN. art. 11.07 (West
Supp. 2013). Article 11.07 vests complete jurisdiction over postconviction relief
from final felony convictions in the Texas Court of Criminal Appeals. See id. §§
3, 5; Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth
Dist., 910 S.W.2d 481, 484 (Tex. Crim. App. 1995); Hoang v. State, 872 S.W.2d
694, 697 (Tex. Crim. App. 1993) (only Court of Criminal Appeals has authority to
grant postconviction relief from final felony convictions). There is no role for the
courts of appeals in the procedure under Article 11.07. See CRIM. PROC. art. 11.07,
§ 3; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 242 (Tex. Crim. App. 1991)
(orig. proceeding). Furthermore, an intermediate appellate court has no authority
to compel a trial court to rule on matters related to a petition for writ of habeas
corpus. See In re McAfee, 53 S.W.3d 715, 717–18 (Tex. App.—Houston [1st
Dist.] 2001, no pet.) (orig. proceeding) (concluding intermediate appellate court
could not order trial court to rule on habeas petition).
      Accordingly, we dismiss relator’s petition for want of jurisdiction.


                                                      PER CURIAM

July 31, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                           2